—In a child protective proceeding pursuant to Family Court Act article 10, the appeal is from so much of an order of the Family Court, Suffolk County (Auperin, J.), entered May 6, 1991, as, after a fact-finding hearing, dismissed the petition alleging that Rasheda S., the daughter of Winston S., was a neglected child.
Ordered that the order is reversed insofar as appealed from, on the law and the facts, without costs or disbursements, the petition alleging neglect of Rasheda S. is reinstated, the allegation of neglect is found to be established, and the matter is remitted to the Family Court, Suffolk County, for a dispositional hearing.
In this child protective proceeding, the petitioner seeks to have Rasheda S., the daughter of Winston S., adjudged to be a neglected child. The basis for this relief was the fact that Winston sexually abused his 11-year-old stepdaughter. During the time that the sexual abuse occurred, Rasheda was four years old and resided with Winston and his stepdaughter. Also residing in the household was Winston’s wife, who is the mother of both children.
The Family Court adjudged that Winston’s stepdaughter is an abused child. The court, however, dismissed the petition that sought to adjudge his daughter a neglected child. We now reverse.
Contrary to the urging of both the petitioner and the Law Guardian, we decline to apply any per se rule to this case. Nevertheless, under the particular circumstances herein, we conclude that the conduct of Winston demonstrated a fundamental defect in his "understanding of the duties of parenthood” (Matter of Christina Maria C., 89 AD2d 855) which placed his daughter in imminent danger of substantial risk of *771harm (Family Ct Act § 1012 [f] [i]; § 1046 [a] [i]; cf., Matter of Cindy JJ., 105 AD2d 189). Thompson, J. P., Rosenblatt, Miller and Pizzuto, JJ., concur.